EXHIBIT 10(a)

 

[Name of Key Executive]

Alcoa Inc.

[address]

 

Dear [Name]:

 

As [title], you are a key part of the senior executive management team of Alcoa
Inc. (the “Company”). The business relationships you have developed both inside
and outside of the Company, your knowledge of the Company’s business affairs and
your management experience are all of great importance to the Company, and I
value your continuing contributions. As I am sure you can also appreciate, it is
important to the Company’s future success that you, me and the other members of
the senior executive leadership team are able to enhance our ability to increase
shareholder value, and if necessary, to ease transitions when it is in the best
interest of the Company to do so. Accordingly, it is my pleasure to be able to
provide you with this letter agreement (the “Agreement”) which sets forth the
terms of an arrangement between you and the Company concerning your continuing
and post-employment obligations.

 

Voluntary Resignation or Retirement

 

You may terminate your employment relationship with the Company by voluntarily
resigning or by retiring. If you wish to resign or retire, you will provide the
Company with at least three (3) months’ advance written notice (the “Notice
Period”), after which the following conditions shall apply:

 

A. The Company Accepts Your Notice of Resignation or Retirement. If the Company
accepts your notice to resign or retire, your active service with the Company
will be terminated at the end of the Notice Period. Except for the lump sum
payment upon your execution of the release attached as Exhibit A (the “Release
Agreement”) and discussed in paragraph C, subsequent to the Notice Period there
will be no further compensation paid by the Company.

 

During the Notice Period, the Company may in its sole discretion, assign you
such duties as it sees fit, or elect to advance your resignation or retirement
date. Should the Company advance your resignation or retirement date, the
Company will continue to pay your base salary through the Notice Period.

 

B. The Company Requests You to Extend Your Notice Period. If the Company at it
sole discretion, desires that you stay longer than the Notice Period, at the
Company’s request and with your mutual agreement, the Notice Period will be
extended for an additional agreed upon period of time (the “Extended Notice
Period”). The Extended Notice Period will not exceed twenty-four (24) months.



--------------------------------------------------------------------------------

During either the Notice Period or the Extended Notice Period, the Company may
in its sole discretion, assign you such duties as it sees fit, or elect to
advance your resignation or retirement date. Should the Company advance your
resignation or retirement date, the Company will continue to pay your base
salary through the Notice Period and the Extended Notice Period. If you fulfill
your obligations as set forth in this Agreement, continue to work through the
Extended Notice Period and you execute the Release Agreement, following the date
of your resignation or retirement the Company will continue to pay you your
monthly base salary as of your last day of employment with the Company, less any
amounts required or authorized to be withheld by law, for a period which is
equivalent to the Extended Notice Period (“Salary Equivalent”). The Salary
Equivalent will be paid in lieu of any other involuntary separation benefits,
severance payments or any other such payments which you may be eligible to
receive from the Company. It is also understood that the Salary Equivalent will
not be paid to you in the event that you receive severance pay and benefits
under the Company’s Change in Control Severance Plan. In addition, if you
fulfill the aforementioned obligations, you will be provided with additional
pension accrual equivalent to the Extended Notice Period. Upon your retirement,
your retirement benefit will be calculated as if you had the additional pension
accrual. The additional pension benefit as calculated under the plan will be
paid to you as a non-qualified retirement benefit. After your resignation or
retirement at the end of the Extended Notice Period you will also be provided
with continued healthcare benefits for a period equivalent to the Extended
Notice Period.

 

C. Severance. In conjunction with your execution of the Release Agreement, the
Company shall pay you a lump sum payment in an amount equal to $50,000.00 (the
“Severance Payment”), less all amounts required to be withheld by law. The
Release Agreement will become effective pursuant to its terms.

 

Involuntary Termination

 

The Company may terminate your employment for any reason, including with or
without Cause. For purposes of this Agreement, “Cause” means insubordination,
fraud, embezzlement, theft or other actions which constitute non-compliance with
laws, rules, regulations, Alcoa Business Conduct Policies or other dishonest
behavior. If you are involuntarily terminated, the following conditions shall
apply:

 

A. Involuntary Termination With Cause. In the event that it is determined by the
Company that your active service will be terminated for reasons which in its
sole discretion constitute Cause, your service will be immediately terminated
and there will be no further compensation paid by the Company.

 

B. Involuntary Termination Without Cause. In the event that it is determined by
the Company that your active service will be terminated for reasons, which in
its sole discretion are without Cause, and you fulfill your obligations as set
forth in this Agreement, and execute the Release Agreement, the Company shall
pay you an amount equivalent to your base salary as of your last day of
employment with the Company, less any amounts required or authorized to be
withheld by law, for a period of two (2) years following your termination date



--------------------------------------------------------------------------------

(“Salary Continuance”). The Salary Continuance will be paid in lieu of any other
involuntary separation benefits, severance payments, or any other such payments
which you may be eligible to receive from the Company. It is also understood
that the Salary Continuance will not be paid to you in the event that you
receive severance pay and benefits under the Company’s Change in Control
Severance Plan. In conjunction with your execution of the Release Agreement, the
Company shall pay you the Severance Payment. In addition, if you fulfill the
aforementioned obligations, you will be provided with two (2) additional years
of pension accrual. Upon your retirement, your retirement benefit will be
calculated as if you had two additional years of pension accrual. The additional
pension benefit as calculated under the plan will be paid to you as a
non-qualified retirement benefit. After your termination, you will be provided
with continued healthcare benefits for a period of two (2) years after your
termination date.

 

Restrictive Covenants

 

In light of the unique character of your position with the Company, the business
relationships you have developed and will continue to develop while employed by
the Company, and your knowledge of the Company’s business affairs including the
Confidential Information (as defined below), and with the acknowledgment of the
continuing consideration which you will receive from the Company as a member of
its senior executive management team, and the personal financial security which
is provided under this Agreement in the event of your Involuntary Termination,
or in the event of a change in control as defined in the Company’s Change in
Control Severance Plan, you agree to the following Restrictive Covenants:

 

Noncompetition: During your employment and for a period of two (2) years
thereafter (regardless of whether the termination of your employment is
voluntary or involuntary), you will not directly or indirectly provide services,
whether as a director, officer, partner, owner, employee, inventor, consultant,
advisor, agent, or otherwise, to any domestic or international business or firm
that is engaged or has plans to become engaged in the manufacturing,
fabricating, distributing or selling of aluminum and/or aluminum related
products for the aerospace, automotive, packaging, home exterior or other
aluminum fabricated product markets, the mining of bauxite, conversion and
refining of bauxite into alumina and/or the sale or distribution of alumina or
alumina related chemical products or any other line of business in which the
Company is involved or becomes involved during your employment with the Company
(collectively, the “Aluminum Business”). However, you may own up to five percent
(5%) of the outstanding securities of any publicly traded company.

 

It is not the Company’s intention to restrict or limit your activities, unless
it is believed that there is a substantial possibility that your future
employment, or activities in any of the lines of business in which the Company
is engaged may be detrimental to the Company. So as to not unduly restrict your
future employment, if you desire to enter into any employment arrangement or
relationship with any entity in the above identified markets within the two year
period, please consult with me to discuss your intended relationship with the
competitive entity. You and the Company recognize that due to the many different
businesses which presently compete, or which in the future may compete with the
Company in the Aluminum Business, the Company will discuss your desire to enter
into a business or professional relationship with any manufacturer or firm which
may be perceived as a competitor. Please contact the Company’s General Counsel
if you wish to discuss future business relationships.



--------------------------------------------------------------------------------

Nonsolicitation: During your employment and for a period of two (2) years
thereafter (regardless of whether the termination of your employment was
voluntary or involuntary), you will not directly or indirectly (i) solicit,
induce or attempt to solicit or induce any current or future employee of the
Company to leave the Company for any reason, or (ii) solicit business from, or
engage in business with, any current or future customer or supplier of the
Company which you met and dealt with during your employment with the Company for
any purpose. In the event that you become aware that any present or future
employee of the Company has been hired by any business or firm with which you
are then affiliated, you will immediately notify the Company’s General Counsel
to confirm your non-solicitation of said employee.

 

Confidentiality: During your employment with the Company and at all times
thereafter, you will maintain the confidentiality of any and all information
about the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary information (“Confidential Information”), and you will not,
directly or indirectly, disclose any Confidential Information to any person or
entity, or use any Confidential Information, whether for your benefit or the
benefit of any new employer or any other person or entity, or in any other
manner that is detrimental to or inconsistent with any interest of the Company.
If you receive notice that you may be required to disclose any Confidential
Information pursuant to a subpoena or other lawful process, you must notify the
Company’s General Counsel immediately.

 

You acknowledge and agree that given the nature of the Company’s business, which
is conducted throughout the world, and your position of confidence and trust
with the Company, the scope and duration of these Restrictive Covenants are
reasonable and necessary to protect the legitimate business interests of the
Company. You further acknowledge that you have received substantial compensation
from the Company and that your general skills and abilities are such that you
can be gainfully employed in noncompetitive employment, and that this Agreement
will in no way prevent you from earning a living following your employment with
the Company.

 

You also recognize and agree that any breach or threatened or anticipated breach
of any part of these Restrictive Covenants will result in irreparable harm to
the Company, and that the remedy at law for any such breach or threatened breach
will be inadequate. Accordingly, in addition to any other legal or equitable
remedies that may be available to the Company, you agree that the Company shall
be entitled to obtain an injunction, without posting a bond, to prevent any
breach or threatened breach of any part of these Restrictive Covenants. You
agree to reimburse the Company for all costs and expenses, including reasonable
attorney’s fees and costs, incurred by the Company in connection with the
enforcement of its rights under this Agreement.



--------------------------------------------------------------------------------

In the event that any court of competent jurisdiction finds that the limitations
set forth in these Restrictive Covenants are overly broad with respect to
duration, geographic scope or scope of prohibited activities, such court shall
have the authority to reduce the duration, area or activities of such provisions
so as to be enforceable to the maximum extent compatible with applicable law,
and such provisions shall then be enforced as modified. In the event that a
court reduces the duration of the restriction, any unpaid Salary Equivalent or
Salary Continuance, as set forth above, shall be reduced on a pro rata basis.

 

Governing Law; Jurisdiction

 

This Agreement shall be governed and interpreted in accordance with the laws of
the State of New York without reference to its choice of law principles. Any
action arising out of or related to this Agreement shall be brought in the state
or Federal courts located in New York City, and you and the Company consent to
the jurisdiction and venue of such courts.

 

Amendment; Waiver

 

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification or discharge is in writing and signed by the Chief
Executive Officer of the Company. Any failure by you or the Company to enforce
any of the provisions of this Agreement shall not be construed to be a waiver of
such provisions or any right to enforce each and every provision in the future.
A waiver of any breach of this Agreement shall not be construed as a waiver of
any other or subsequent breach.

 

Successors; Binding Agreement

 

The Company shall have the right to assign its rights and obligations under this
Agreement to any entity that acquires all or substantially all of the assets of
the Company and continues the Company’s business. The rights and obligations of
the Company under this Agreement shall inure to the benefit and shall be binding
upon the successors and assigns of the Company.

 

Severability

 

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Agreement shall not in way be affected
or impaired thereby.

 

Entire Agreement

 

You acknowledge that you have not relied upon any representations (whether oral
or written) from the Company, other than as set forth in this Agreement. This
Agreement sets forth the entire agreement and understanding between you and the
Company and merges and supersedes any and all prior discussions, agreements,
arrangements and understandings with regard to the subject matter hereof, and
may not be modified, amended, discharged or supplemented in any respect, except
by a subsequent writing signed by you and the Company. In the event that the
Salary Equivalent, Salary Continuance, Severance Payment, additional years of
pension service and continued healthcare benefits in the aggregate are more than
2.99 times of your base salary and bonus, the payments which you will be
eligible to receive under this Agreement will be reduced accordingly. Except for
involuntary separation benefits or other



--------------------------------------------------------------------------------

similar severance payments, this Agreement does not supersede the terms of any
other compensation plans, stock option programs, welfare benefit plans, or other
such plans or programs in which you are eligible to participate, or may become
eligible to participate.

 

If you agree to the terms of this Agreement, please sign on the line provided on
the next page and return two signed copies to                     . A fully
executed copy will be returned to you for your files after it is signed by the
Company.

 

Sincerely,

 

ALCOA INC.

 

By:

 

 

--------------------------------------------------------------------------------

Title:

  Chairman of the Board and     Chief Executive Officer

Dated:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Agreed to and accepted:

 

--------------------------------------------------------------------------------

[Name of Key Executive]

[Title]



--------------------------------------------------------------------------------

Exhibit A

 

RELEASE AGREEMENT

 

RELEASE AGREEMENT (this “Release Agreement”), dated as of                     ,
between Alcoa Inc. (the “Company”), and [Name]
(“Releasor”).                                                               
[DATE]

 

 

WHEREAS, Releasor was employed by the Company as                     

                                                                                
   [TITLE]

 

WHEREAS, Releasor and the Company are parties to a letter agreement dated [date]
(the “Letter Agreement”).

 

WHEREAS, Releasor’s employment with the Company terminated as of
                    

                                                                                
                             [DATE]

 

NOW, THEREFORE, in consideration of the promises and of the releases,
representations, covenants and obligations contained herein, the parties hereto
agree as follows:

 

1. Severance Payment. Subject to Releasor’s execution of this Release Agreement
and compliance with the terms of the Letter Agreement, the Company shall pay
Releasor an amount equal to $50,000.00, less all amounts required or authorized
to be withheld by law including, but not limited to, any applicable federal,
state or local taxes following the Effective Date (as defined in paragraph 5
below).

 

2. Release. Releasor knowingly and voluntarily releases and forever discharges
the Company, its parents, and each of their respective subsidiaries and
affiliates, together with their respective present and former directors,
managers, officers, shareholders, employees, agents, and each of their
respective predecessors, heirs, executors, administrators, successors and
assigns (collectively, the “Releasees”) from any and all debts, obligations,
demands, actions, causes of action, accounts, covenants, contracts, agreements,
damages, omissions, promises, and any and all claims and liabilities whatsoever,
of every name and nature, known or unknown, suspected or unsuspected, both in
law and equity (“Claims”), which Releasor ever had, now has, or may hereafter
claim to have by reason of any matter, cause or thing whatsoever arising out of
or relating to: (a) any events, occurrences or omissions from the beginning of
time to the time Releasor signs this Release Agreement, or (b) Releasor’s
employment with the Company or termination thereof (the “Release”). The Release
shall apply to any Claim of any type, including, without limitation, any and all
Claims of any type that you may have arising under the common law, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, or the New York State
and City Human Rights Laws, each as amended, and any other federal, state or
local statutes, regulations, ordinances or common law creating
employment-related causes of action, or under



--------------------------------------------------------------------------------

any policy, agreement, understanding or promise, written or oral, formal or
informal, between Releasor and any of the Releasees, and all Claims for alleged
tortious, defamatory or fraudulent conduct; provided, however, that nothing in
the Release shall: (i) affect any vested employee benefits to which Releasor may
be entitled under any existing employee benefit plans of the Company, or (ii)
prohibit Releasor from enforcing this Release Agreement or the Letter Agreement.
By signing this Release Agreement, Releasor represents that he or she shall not
be entitled to any personal recovery in any action or proceeding that may be
commenced on his or her behalf in any way arising out or relating to any of the
matters that are the subject of the Release.

 

3. Releasor represents that he or she has not commenced or joined in any claim,
charge or action against any of the Releasees, arising out of or relating in any
way to Releasor’s relationship with the Company, or the termination thereof.

 

4. Releasor represents and agrees that the obligations and representations set
forth in the Restrictive Covenants in the Letter Agreement, on their stated
terms, regarding noncompetition, nonsolicitation and confidentiality, shall
remain in full force and effect.

 

5. Consultation With Attorney; Voluntary Agreement. Releasor represents that the
Company has advised Releasor to consult with an attorney of Releasor’s choosing
prior to signing this Release Agreement. Releasor further represents that he or
she understands and agrees that he or she has the right and has been given the
opportunity to review this Release Agreement, with an attorney of Releasor’s
choice. Releasor further represents that he or she understands and agrees that
the Company is under no obligation to offer the payment set forth in paragraph 1
above, and that Releasor is under no obligation to consent to this Release
Agreement, and that Releasor has entered into this Release Agreement freely and
voluntarily. Releasor shall have twenty-one (21) days to consider this Release
Agreement, unless Releasor is terminated in connection with a an exit incentive
or other group termination program, in which case Releasor shall have forty-five
(45) days to consider this Release Agreement. In either case, once Releasor has
signed this Release Agreement, Releasor shall have seven (7) additional days
from the date of execution to revoke his or her consent. Any such revocation
shall be made in writing to                                  and shall be deemed
to have been duly given when hand delivered or when mailed by United States
certified mail, return receipt requested. If no such revocation occurs, this
Release Agreement shall become effective on the eighth (8th) day after Releasor
shall have executed and returned it to the Company (the “Effective Date”). In
the event that Releasor revokes his or her consent to this Release Agreement
prior to the Effective Date, this Release Agreement shall be null and void and
no payments shall be due hereunder.

 

6. Entire Agreement. Releasor acknowledges that he or she has not relied upon
any representations (whether oral or written) from the Company, other than as
set forth in this Release Agreement. This Release Agreement sets forth the
entire agreement and understanding between Releasor and the Company and merges
and supersedes any and all prior discussions, agreements, arrangements and
understandings with regard to the subject matter hereof, except for the Letter
Agreement, and may not be modified, amended, discharged or supplemented in any
respect, except by a subsequent writing signed by Releasor and the Company.



--------------------------------------------------------------------------------

7. Successors; Binding Agreement. The Company shall have the right to assign its
rights and obligations under this Release Agreement to any entity that acquires
all or substantially all of the assets of the Company and continues the
Company’s business. The rights and obligations of the Company under this Release
Agreement shall inure to the benefit and shall be binding upon the successors
and assigns of the Company.

 

8. Severability. In the event that any one or more of the provisions of this
Release Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Release Agreement
shall not in way be affected or impaired thereby.

 

9. Governing Law; Jurisdiction. Without reference to any principles concerning
choice of law, this Release Agreement shall be governed and interpreted in
accordance with the laws of the State of New York. Any action arising out of or
related to this Release Agreement shall be brought in the state or Federal
courts located in New York City, and you and the Company consent to the
jurisdiction and venue of such courts.

 

10. Counterparts. This Release Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the Company and Releasor have executed this Release
Agreement, on the date and year set forth below.

 

   

ALCOA INC.

By:

 

 

--------------------------------------------------------------------------------

    [NAME]     [TITLE]

 

--------------------------------------------------------------------------------

[NAME]

Dated:

 

 

--------------------------------------------------------------------------------